DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-22 are currently pending.
Priority:  This application is a CON of 15/563,346 (09/29/2017 ABN)
15/563,346 is a 371 of PCT/JP2016/060377 (03/30/2016)
and claims foreign priority to JAPAN 2015-070659 (03/31/2015).
Election/Restrictions
This application contains claims directed to the following patentably distinct species of the Examples in the specification.  The species are independent or distinct because their structure materially differs in a non-obvious fashion.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The claims encompass such diverse subject matter that multiple, burdensome searches would be required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Hui Waters on 3/23/2021 a provisional election of species of was made to prosecute the invention of formula 55, example 25 on page 72, reading on claims 1-3, 6-8, 15-17, 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  The species is depicted below:

    PNG
    media_image1.png
    153
    685
    media_image1.png
    Greyscale

with n,m are about 113. 
The elected species corresponds to instant claim 1:

    PNG
    media_image2.png
    296
    643
    media_image2.png
    Greyscale

Formula (2): P1 = CH3(OCH2CH2)n- ; Z2 = -HN-C(O)O(CH2)4- ; s=1 ; t=0 ; R4 = F ; Z1 = bond; P2 = -(OCH2CH2)m- ; Z3 = -HNC(O)(CH2)2- ; X1 = maleimide ; v,w = 1. 
Thus, the species was determined by the Examiner to read only on claims 1-3, 6-8, 17, 19-20.  
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 4, 5, 9-16, 18, 21-22 are hereby withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vigh et al. (US 20130224870, published 2013-08-29).
Vigh teaches a method comprising reacting an analyte (corresponding to instant claim 1’s “biofunctional molecule” - [0078]: “An analyte may comprise a peptide, a protein, a carbohydrate, an oligonucleotide, an DNA, or an RNA, or a combination thereof.”) with an analyte-reactive group (claim 74) and includes examples with a cleavable anchor such as the following compound:
[0008]:

    PNG
    media_image3.png
    214
    407
    media_image3.png
    Greyscale

which corresponds to the instant claims, Formula (2) when s,u,v,w=1, t=0, R1-6 are H, 
Z2 is -CH2-O- (alkylene group containing an ether bond), Z1 and Z3 are a single bond, 
P1 and P2 are PEG groups (n=101, 100 unit), X1 is N3 (Vigh’s analyte reactive group).
Thus, the claims are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6-8, 17, 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
In claim 1, the term “chemically reactive” would not be clear to one of skill in the art because the term does not have a clear and unambiguous meaning in the art and the reactivity is dependent on a number of factors not provided in the claim – i.e. temperature, pressure, solvent, catalyst, etc.  In addition, although there are examples provided in the specification, the term is not defined in the specification providing ambiguity to one of skill in the art as to what is and is not included in such a scope.  To avoid this rejection, the Examiner recommends specifically listing or detailing which groups are included in the scope – i.e. such as in claim 19.
Applicant’s use of “
    PNG
    media_image4.png
    24
    240
    media_image4.png
    Greyscale
” in claims 2-3 would also be confusing because the specification does not provide an unambiguous definition of the terms and instead references articles not of record.  Furthermore, it is unclear whether substituents that do not appear in the referred to references are intended to be within the scope of the claims, and if so it is unclear how the values are arrived at.
Furthermore, it is unclear whether substituents that do not appear in the referred to references are intended to be within the scope of the claims, and if so it is unclear how the values are arrived at.  The specification describes the sigma values as reproduced below:

    PNG
    media_image5.png
    279
    576
    media_image5.png
    Greyscale

For example, following the guidance from [0091]-[0100] of the specification as filed, the sigma values calculation is confusing for compound 44:
	
    PNG
    media_image6.png
    127
    466
    media_image6.png
    Greyscale
.  
In particular, the P-Z1 is not ethoxy, but polyethyleneoxide, and it is unclear how the other values in the calculation are arrived at.  Applicant appears to be making numerous implicit (and not described) approximations in determining the metes and bounds of the claims.  However, Hansch (the cited Chem Rev 1991 article) teaches a number of substituents which would be relevant to polyethyleneoxide, including entry 218 of “OCH2CH2O-“ having sigma values of -0.12 and -0.12:

    PNG
    media_image7.png
    51
    342
    media_image7.png
    Greyscale

One of ordinary skill in the art would have no way of knowing which substitution to make in cases where the sigma value is not listed.  In addition, the sigma-m and sigma-p values are unclear which is to be used in any given molecule based on the variable nature of the possible substitution patterns, i.e. according to IUPAC nomeclature the order of precedence of groups may vary depending on the particular substituents.  Thus one of ordinary skill in the art could not unambiguously determine what Applicant intends to be the metes and bounds of the claims. 
Therefore, the claims are rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7, 9-11, 17-18 of copending Application No. 16/887081 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims compounds that anticipate the instant claims, i.e. formula (1): 

    PNG
    media_image8.png
    270
    551
    media_image8.png
    Greyscale

which corresponds to instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The claims are not in condition for allowance.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/            Primary Examiner, Art Unit 1639